  Case 4:20-cv-00021-RSB-BWC Document 45 Filed 10/02/20 Page 1 of 3


                                                                                                FILED
                                                                                     John E. Triplett, Acting Clerk
                                                                                      United States District Court
                       IN THE UNITED STATES DISTRICT COURT                        By CAsbell at 3:03 pm, Oct 02, 2020
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION


 FELICE P. REYES,

                Plaintiff,                                 CIVIL ACTION NO.: 4:20-cv-21

        v.

 ADR SERVICES, INC; and EARLY
 SULLIVAN WRIGHT GIZER & MCRAE,
 LLP,

                Defendants.


                                           ORDER

       This matter is before the Court on Plaintiff’s Motion to Strike Defendant Early Sullivan

Wright Gizer & McRae, LLP’s (“Early Sullivan”) motion to dismiss. Doc. 33. Early Sullivan

filed a Response. Doc. 39. For the following reasons, I DENY Plaintiff’s Motion to Strike.

                                        BACKGROUND

       This case stems from Plaintiff’s Complaint, seeking to set aside an arbitral award and to

compel arbitration. Doc. 1 at 1. The underlying arbitral award settled a fee dispute between

Plaintiff and her former attorneys, Defendant Early Sullivan. Id. Following the arbitration,

Plaintiff moved in the instant action to set aside the award as null and void and compel

arbitration with ADR Services, Inc. Id. Plaintiff named Early Sullivan, as well JAMS, Inc., and

ADR Services as Defendants. Id. Plaintiff has since moved to voluntarily dismiss Defendant

JAMS, Inc. as a Defendant, doc. 29, which the Court granted, dismissing Defendant JAMS with

prejudice, doc. 43.
  Case 4:20-cv-00021-RSB-BWC Document 45 Filed 10/02/20 Page 2 of 3



       Early Sullivan filed its motion to dismiss on March 23, 2020, in lieu of an Answer to the

Complaint. Doc. 18. Plaintiff responded to Early Sullivan’s motion to dismiss. Doc. 31.

Further, Plaintiff then filed a Motion to Strike Early Sullivan’s motion to dismiss. Doc. 33.

Plaintiff, in her Motion to Strike, argues Early Sullivan made several false representations to the

Court, and therefore, the Court should strike the motion to dismiss under Rule 12(f) of the

Federal Rules of Civil Procedure. Doc. 33 at 2–3. Early Sullivan filed a Response to Plaintiff’s

Motion to Strike. Doc. 39. Early Sullivan claims that no such false representations were made

in its pleadings and requests the Court deny Plaintiff’s Motion to Strike. Id. at 2–3.

                                          DISCUSSION

       Plaintiff’s Motion to Strike pertains to Early Sullivan’s motion to dismiss. Doc. 31.

Plaintiff’s objections to Early Sullivan’s motion for dismissal, whatever their merit, are

inappropriately asserted as motion to strike under Rule 12(f). “[A] motion to strike is only

appropriately addressed toward matters contained in the pleadings.” Newsome v. Webster, 834

F. Supp. 1460, 1464 (S.D. Ga.1994) (citing Smith v. Southeastern Stages, Inc., 479 F. Supp. 593,

594 (N.D. Ga. 1977)); see Fed. R. Civ. P. 12(f). The filing Plaintiff seeks to strike, however, is

not contained within the meaning of “pleadings” under the Federal Rules of Civil Procedure.

See Fed. R. Civ. P. 7(a) (identifying complaints, answers, and replies to counterclaims as

“pleadings”). Instead, Plaintiff seeks to strike a motion to dismiss. Doc. 33 at 2–3. “Rule 12(f)

motions only may be directed towards pleadings as defined by Rule 7(a); thus motions,

affidavits, briefs, and other documents outside of the pleadings are not subject to Rule 12(f).”

5C Charles A. Wright & Arthur R. Miller, Federal Practice & Procedure § 1380 (3d ed. 1998).

“It is sufficient for the party opposing the motion to register its objection to the movant’s

[motion] by way of the material submitted in opposition to the motion. The court will then




                                                  2
  Case 4:20-cv-00021-RSB-BWC Document 45 Filed 10/02/20 Page 3 of 3



implicitly, if not explicitly, rule upon these objections in consideration of the motion.”

Southeastern Stages, 479 F. Supp. at 594. Accordingly, I DENY Plaintiff’s Motion to Strike

Early Sullivan’s motion to dismiss.

                                         CONCLUSION

       For the above-stated reasons, I DENY Plaintiff’s Motion to Strike.

       SO ORDERED, this 2nd day of October, 2020.




                                       ____________________________________
                                       BENJAMIN W. CHEESBRO
                                       UNITED STATES MAGISTRATE JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA




                                                  3
